Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/996,390 filed on June 01, 2018 and appeal brief filed  on 02/28/2022 and 04/11/2022, is hereby acknowledged. Claims 21-48 are pending and subject to examination.

Allowable Subject Matter
3.  Claims 21-48 are allowed.

                                                Reasons for Allowance
4.    The following is an examiner’s statement of reasons for allowance:
        After further consideration of Applicant’s arguments filed in the instant appeal brief, the Examiner finds the arguments therein to be persuasive with regards to Knowles  and Zibuschka for not teaching the following argued subject matter. A further search of prior art failed to find these features in conjunction with the rest of the claimed limitations, therefore, these claims are allowed in view of Applicant’s arguments of record and the cited prior art.
      Regarding Independent claims 21, 31 and 41,
      The prior cited art fails to disclose in the context of the claimed invention:
      “receiving at least a first and second list of devices from first and second devices, the first and second list of devices being different, and the first and second list of devices corresponding to a same group of devices” and “providing the first and second lists concurrently to devices in the group for each device in the group to select the first list of devices or the second list of devices as the list of devices that accurately identifies the devices in the group”.
     The closest prior art of record appears to be Nordstrom et al. (US 20160164823 A1) teaches the roaming mobile device user can be presented with a list of names or identifiers of other mobile device users when a “match” is found, e.g., another mobile device user is identified as being in the same vicinity and/or determined to share a common interest, attribute, current status, and so on as the roaming mobile device. One of the identifiers on the list corresponds to the other mobile device identified in the match (Nordstrom: [paragraph 0023-0024]).
   The closest prior art of record appears to be Endahl et al. (US 20150358297 A1) teaches content management system  may access predefined list of the recipients (such as multiple devices associated with a common user account, user accounts associated with a shared content item, and/or recipients in a common entity, e.g., an organization, a company, an educational institution, etc.), and may provide cryptographic key  to the recipients specified in predefined list (Endahl: [paragraph 0023-0025]).
    However, none of these prior arts or the other cited prior art of record teaches or reasonably suggests the limitations as arranged in the Independent claims 21, 31 and 41 when consider as a whole. Claims 21, 31 and 41 are allowable.

5.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.
6.    Therefore, claims 21-48 are considered allowable.

7.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459